Citation Nr: 0638776	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-44 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected status post fracture, right thumb.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


INTRODUCTION

Procedural history

The veteran served on active duty from June 1998 to November 
2003.

In a March 2004 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
granted the veteran's claim of entitlement to service 
connection for residuals of a fractured right thumb.  A 
noncompensable (zero percent) disability rating was assigned.  
The veteran duly appealed.

The veteran subsequently relocated to Massachusetts, and 
original jurisdiction over his claim now resides in the RO in 
Providence, Rhode Island.

In December 2004 the veteran, through his accredited 
representative, requested that he present testimony at a 
personal hearing.  That hearing was scheduled to be conducted 
before the undersigned Veterans Law Judge (VLJ) at the 
Providence RO on April 13, 2006.  The veteran failed to 
report for the hearing.

Motion for new hearing

In a November 2006 Informal Hearing Presentation, the 
veteran's accredited representative in essence presented a 
motion for another hearing.  In support thereof, the 
representative noted that it appears that the notice of the 
April 2006 hearing was evidently mailed to an incorrect 
address.  

After review of the veteran's claims folder, it appears that 
there indeed may have been some confusion over the veteran's 
correct address of record.  Under such circumstances, in 
order to provide due process, the Board believes that another 
hearing should be scheduled.  The veteran's motion is 
therefore granted.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As has been discussed in the Introduction, this case is being 
remanded to allow the veteran the opportunity to present 
testimony at a personal hearing.  It appears that the veteran 
may have failed to report for the April 2006 hearing because 
he never received notice thereof because such notice was sent 
to a wrong address.  Another hearing should be scheduled, and 
the veteran should be provided adequate notice thereof.

Ordinarily, after the personal hearing was completed, the 
presiding VLJ
would determine whether a remand for additional and/or 
procedural development was required.  Under the circumstances 
presented in this case, however, the Board believes that 
certain development should be done before the hearing in 
order to avoid possible further delay.

The veteran also failed to report for VA examination which 
were scheduled to be done in November 2003.  It appears that 
such failure to report may also have been due to an incorrect 
mailing address.  Prior to the scheduled hearing, another VA 
examination should be scheduled.

Finally, the veteran has not received complete notice under 
the Veterans Claims Assistance Act of 2000 due to the 
recently decided case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice should be provided prior 
to scheduling the veteran for another hearing.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should initially ascertain the 
veteran's correct mailing address.  VBA 
should then provide the veteran with a 
VCAA letter which complies with the 
decision in Dingess.  That letter should 
specifically request that the veteran 
inform VBA of any recent medical 
examination or treatment concerning his 
service-connected right thumb disability, 
or of any other evidence which may be 
pertinent to his claim.  Any such evidence 
so identified should, to the extent 
practicable, be associated with the 
veteran's VA claims folder.  The veteran 
should also be asked whether he prefers a 
videoconference hearing or a Travel Board 
hearing, or whether either would be 
acceptable to him.   

2.  VBA should then schedule the veteran 
for a VA examination of his right thumb, 
to include x-ray studies if such are 
deemed to be necessary by the examiner.  
The examination report should be 
associated with the veteran's VA claims 
folder.  If the veteran fails to report 
for the examination, this should be 
documented in the claims folder.

3.  VBA should then schedule the veteran 
for a personal hearing before a VLJ.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

Finally, the veteran is advised that he is expected to report 
for any scheduled VA examination or personal hearing.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [holding that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


